Name: Council Decision (CFSP) 2015/77 of 19 January 2015 appointing the European Union Special Representative in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: Europe;  international affairs;  EU institutions and European civil service
 Date Published: 2015-01-20

 20.1.2015 EN Official Journal of the European Union L 13/7 COUNCIL DECISION (CFSP) 2015/77 of 19 January 2015 appointing the European Union Special Representative in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2011, the Council adopted Decision 2011/426/CFSP (1) appointing Mr Peter SÃRENSEN as the European Union Special Representative (EUSR) in Bosnia and Herzegovina. The EUSR's mandate is to expire on 30 June 2015. (2) Following the appointment of Mr Peter SÃRENSEN to another function, Mr Lars-Gunnar WIGEMARK should be appointed as the EUSR in Bosnia and Herzegovina from 1 March 2015. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 1. The mandate of Mr Peter SÃRENSEN as the European Union Special Representative (EUSR) in Bosnia and Herzegovina is hereby terminated on 31 October 2014. 2. Mr Lars-Gunnar WIGEMARK is hereby appointed as the EUSR in Bosnia and Herzegovina from 1 March 2015 until 30 June 2015. He shall exercise his mandate in accordance with Decision 2011/426/CFSP. 3. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy. Article 2 Expenditure related to maintaining administrative continuity in the period between the EUSR's mandates from 1 November 2014 to 28 February 2015 shall be covered by the financial reference amount laid down in Article 5(1) of Decision 2011/426/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Article 2 shall apply as of 1 November 2014. Done at Brussels, 19 January 2015. For the Council The President F. MOGHERINI (1) Council Decision 2011/426/CFSP of 18 July 2011 appointing the European Union Special Representative in Bosnia and Herzegovina (OJ L 188, 19.7.2011, p. 30).